Case: 3:01-cr-00104-WHR-SLO Doc #: 285 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 655

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 3:01crl104

Vs.
JUDGE WALTER H. RICE

JOYCE KREST,

Defendant.

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, REVOKING SAME AND IMPOSING SENTENCE,
WITH NO PERIOD OF SUPERVISED RELEASE TO FOLLOW;
DEFENDANT ORALLY EXPLAINED HER RIGHT OF APPEAL AND SHE
INDICATED AN UNDERSTANDING OF SAME; NEITHER COUNSEL FOR
GOVERNMENT NOR THE DEFENDANT HAD ANY PROCEDURAL OR
SUBSTANTIVE OBJECTIONS TO THIS COURT’S SENTENCE;
TERMINATION ENTRY

 

On November 8, 2019, the Defendant, having previously been found in violation of her
Supervised Release, which began September 13, 2019, appeared in open Court for final
disposition.

Pursuant to the record made on the aforesaid November 8, 2019, the Court revoked the
Defendant’s Supervised Release and remanded her to the custody of the Attorney General of the
United States, the Bureau of Prisons, for a period of time served, with no period of Supervised
Release to follow.

Following the above, the Defendant was orally explained her right of appeal and she

orally indicated an understanding of same.
Case: 3:01-cr-00104-WHR-SLO Doc #: 285 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 656

Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

June 25, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
